Citation Nr: 0505624	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  02-11 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to specially adapted housing assistance or a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the RO in Louisville, 
Kentucky.  A personal hearing was held before an RO hearing 
officer in January 2003.  A hearing was held at the RO before 
the undersigned acting veterans law judge in September 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law shortly prior to the initiation of this appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran must be notified of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
his claims.  As part of that notice, the RO must indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant, and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, VA must also 
request that the claimant provide any evidence in the his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see also Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Although the RO sent a letter to the veteran in November 
2001, advising him of the evidence necessary to substantiate 
his claim, the Board finds that the veteran has not received 
adequate notice as prescribed by 38 U.S.C.A. § 5103(a) (West 
2002), 38 C.F.R. § 3.159(b)(1), and Quartuccio, supra.  Hence 
this case must be remanded in order for the RO to provide the 
veteran and his representative with adequate notice as 
prescribed by 38 U.S.C.A. § 5103(a) (West 2002).  The RO 
should advise the veteran of what information and evidence he 
is responsible for providing, and what evidence VA will 
undertake to obtain, and request that he provide any evidence 
in the his or her possession that pertains to this claim..

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should send the veteran and 
his representative a letter providing the 
notice required under 38 U.S.C.A. § 5103 
and 38 C.F.R. §3.159 with regard to his 
claim.  This letter should inform the 
veteran about the information and 
evidence not of record that is necessary 
to substantiate the claim; inform him 
about the information and evidence that 
VA will seek to provide; inform him about 
the information and evidence the claimant 
is expected to provide; and request that 
he provide any evidence in his possession 
that pertains to the claim.  

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for specially adapted 
housing assistance or a special home 
adaptation grant.  If the claim is 
denied, the veteran should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




